Appeal by the defendant from a *722judgment of the Supreme Court, Queens County (Eiber, J.), rendered June 16, 1982, convicting him of criminal possession of stolen property in the second degree, criminal possession of stolen property in the third degree, and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Justice Niehoff has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the judgment is modified, on the law, by reversing the defendant’s conviction on one count of criminal possession of a weapon in the fourth degree, vacating the sentence imposed thereon, and dismissing that count of the indictment. As so modified, the judgment is affirmed.
Reviewing the record in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to support the jury’s verdict with respect to the counts of the indictment charging the defendant with criminal possession of stolen property in the second and third degrees, and criminal possession of a weapon in the fourth degree premised upon his possession of a dark-handled gravity knife. The People concede, however, that they failed to establish the operability of a second, light-handled knife as a gravity knife, and, therefore, one count of criminal possession of a weapon in the fourth degree must be dismissed. Thompson, J. P., Weinstein, Niehoff and Spatt, JJ., concur.